UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-6634


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

TRACEY DOUGLAS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:11-cr-00520-CMC-2; 0:12-cv-03311-CMC)


Submitted:   August 20, 2013                 Decided:   September 5, 2013


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tracey Douglas, Appellant Pro Se.   Jimmie Ewing, Julius Ness
Richardson, Assistant United States Attorneys, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tracey Douglas seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2013)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of    appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a    substantial     showing        of    the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,      537    U.S.   322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Douglas has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral   argument      because    the    facts   and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3